Case 2:15-cr-20656-MAG-DRG ECF No. 51 filed 06/11/20                  PageID.353      Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                            Case No. 15-20656
                                                     Hon. Mark A. Goldsmith
vs.

LAMAROL TRAVRON ABRAM,

            Defendant.
_______________________________/

                           OPINION & ORDER
       DENYING DEFENDANT LAMAROL TRAVRON ABRAM’S MOTION FOR
    COMPASSIONATE RELEASE (Dkt. 44) AND MOTION FOR REDUCED SENTENCE
                     OR ALTERNATE RELIEF (Dkt. 42)

        This matter is before the Court on Defendant Lamarol Travron Abram’s pro se motion for

compassionate release (Dkt. 44) and motion to reduce the term of his imprisonment (Dkt. 42) under

18 U.S.C. § 3582(c)(1)(A)(i).1 Abram was sentenced on February 7, 2018, to 108 months’

imprisonment after pleading guilty to one count conspiracy to distribute controlled substances, in

violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(C). See Am. Judgment (Dkt. 41). In the

present motions, due to the dangers posed by COVID-19, Abram seeks to reduce his sentence to

time served or, in the alternative, he asks the Court to recommend to the Bureau of Prisons (“BOP”)

that he be transferred to the Pennsylvania Department of Corrections (“PDOC”). The Government




1
 In Abram’s pro se motion, he asks the Court to appoint counsel to assist him with his motion for
compassionate release. Because Abram’s attorney has already filed a motion on his behalf,
Abram’s request for an attorney is denied as moot.
Case 2:15-cr-20656-MAG-DRG ECF No. 51 filed 06/11/20                   PageID.354      Page 2 of 7



has responded to the motions (Dkt. 46). Abram has not filed a reply brief in support of his motions.

For the reasons that follow, the Court denies Abram’s motions.

                                    I.      BACKGROUND

       Abram is currently serving his sentence at the Federal Correctional Institution (“FCI”) in

Elkton, Ohio. As discussed in a recent opinion from the Northern District of Ohio, FCI Elkton has

had difficulty containing the spread of COVID-19. Wilson v. Williams, No. 4:20-cv-00794, 2020

WL 1940882 (N.D. Ohio Apr. 22, 2020). In Wilson, based on the threat posed by COVID-19 at

FCI Elkton, the court identified a subclass of inmates who are at a higher risk of harm from the

virus, and ordered the respondents to evaluate the subclass members for, among other things,

compassionate release and transfer out of FCI Elkton. Id. at *6, 10-11. It does not appear that

Abram has been identified as a member of the Wilson subclass.

       Abram is forty-two years old and says that he has hypertension, an enlarged heart, chronic

asthma, and that he had a cataract removed and an artificial eye lens implanted. Mot. for

Compassionate Release at 14; Mot. for Reduction of Sentence ¶ 4. Abram’s hypertension appears

to have resolved in 2018, see Abram 2019 Medical Records, Ex. 1 to Resp., at PageID.290, 296

(Dkt. 47-1), and there does not appear to be any medical basis for his claim that he has an enlarged

heart, see Abram’s 2020 Medical Records, Ex. 2 to Resp., at PageID.346-348 (Dkt. 47-2)

(Radiologist noting Abram’s heart is normal size). Abram’s asthma is well-documented, but his

medical records also note that the condition is “well controlled,” and that he has been prescribed

an Albuterol Inhaler to be use as needed. Abram’s 2019 Medical Records at PageID.272-274.

With respect to Abram’s cataract removal and eye lens replacement, these procedures were

completed in 2015. Id. at PageID.289-290.




                                                 2
Case 2:15-cr-20656-MAG-DRG ECF No. 51 filed 06/11/20                     PageID.355       Page 3 of 7



       The BOP has been given increased authority to place federal prisoners in home

confinement based on threat posed by COVID-19, and it is conducting a case-by-case analysis of

its inmates to evaluate the feasibility of home confinement. Resp. at 7-11. Although the BOP has

a process in place to evaluate inmates who qualify for home confinement, Abram seeks relief under

the First Step Act.

                                   II.     LEGAL STANDARD

       “The First Step Act of 2019, Pub. L. 115-391, 132 Stat. 5194, modified the statute

concerning the compassionate release of federal prisoners, 18 U.S.C. § 3582,” such that district

courts may entertain motions filed by incarcerated defendants seeking to reduce their sentences.

United States v. Sapp, No. 14-cr-20520, 2020 WL 515935, at *1 (E.D. Mich. Jan. 31, 2020). Under

18 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing

factors set forth in § 3553(a), the court finds that “extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       In the commentary to U.S.S.G. § 1B1.13, the Sentencing Commission has enumerated

several extraordinary and compelling reasons justifying a reduction of sentence, including the

“Medical Condition of the Defendant,” “Age of the Defendant,” and “Family Circumstances.”

U.S.S.G. 1B1.13 cmt. n.1(A)-(C). Some examples of compelling reasons are medical conditions

“with an end of life trajectory,” a defendant’s serious physical deterioration related to the aging

process, and death or incapacitation of a caregiver of a defendant’s minor child or children. Id.

The Guidelines also contemplate “Other Reasons” where the defendant has “extraordinary and

compelling reasons other than, or in combination with” the other enumerated reasons. U.S.S.G.

1B1.13 cmt. n.1(D).



                                                  3
Case 2:15-cr-20656-MAG-DRG ECF No. 51 filed 06/11/20                  PageID.356      Page 4 of 7



                                       III.   ANALYSIS

       Although Abram has filed two motions, one pro se and one through counsel, the motions

rely on the same underlying facts and seek similar relief. Abram argues that due to his age and

medical conditions, he is particularly vulnerable to the COVID-19 pandemic, and, therefore, he

seeks to have his sentence reduced to time served or, alternatively, transferred to the PDOC to

serve his time for a parole violation. Mot. for Compassionate Release at 18; Mot. to Reduce

Sentence ¶ 6. The Government argues that neither avenue for relief is warranted because Abram’s

medical conditions and age do not warrant such relief. Resp. at 16-17. The Government has the

better part of the argument.

       Abram may have an increased risk of suffering the more severe symptoms of COVID-19,

but neither his age nor most of his medical conditions are necessarily contributing factors.

According to the Center for Disease Control (“CDC”), individuals aged sixty-five and older are at

a higher risk for severe illness and death from COVID-19 due to weaker immune systems and

underlying chronic diseases.2 Abram, at age forty-two, does not fall into this category of

individuals. Abram also argues that his hypertension, enlarged heart, and cataract removal and

lens replacement make him more susceptible to COVID-19. However, as noted above, Abram’s

hypertension appears to have been resolved, and there is no evidence than Abram’s has an enlarged

heart. It is also not clear why cataract removal and an artificial lens surgery from more than four

years ago would make Abram more susceptible to COVID-19. Individuals with moderate-to-

severe asthma, on the other hand, are at a higher risk for complications from COVID-19.3 The



2
     See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html#people-aged-65%20years-and-older (last visited on May 27, 2020).
3
     See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html#asthma (last visited on May 27, 2020).
                                                4
Case 2:15-cr-20656-MAG-DRG ECF No. 51 filed 06/11/20                   PageID.357       Page 5 of 7



increased risk is because COVID-19 can affect a person’s respiratory tract, cause an asthma attack,

and possibly lead to pneumonia and serious illness. The CDC recommends avoiding asthma

triggers and continuing any prescribed medications. Abram may have an elevated risk for severe

COVID-19 symptoms, but he has not shown that his asthma is moderate to severe, the grades of

the condition identified by the CDC elevating risk for severe symptoms. Additionally, Abram has

been provided with medication to control his asthma, and his medical records say that his asthma

is “well controlled.”

       The Government argues that this Court has already denied compassionate release to

another inmate at FCI Elkton with medical conditions no worse than Abram’s conditions. Resp.

at 17-18 (citing United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *1 (E.D. Mich. May

7, 2020)). In that case, the Court found that the defendant’s generalized risks of contracting

COVID-19 and potentially developing the more severe symptoms due to his obesity and high

blood pressure, in light of his relatively young age and access to medication, were not akin to the

type of “extraordinary and compelling reasons” justifying compassionate release. Peaks, 2020

WL 2214231, at *2.

       Abram argues that the relief he is seeking is “substantially different” from the relief sought

in Peaks, because he has a detainer for a parole violation from the PDOC, which could lead to an

additional thirteen-year custodial sentence. Mot. to Reduce Sentence ¶ 6. He argues that either

reducing his sentence to time served or issuing a recommendation for a transfer to a PDOC facility,

would dramatically increase his chances of surviving the pandemic. Id. ¶¶ 7-14. Abram’s

argument is not persuasive.

       Abram, like Peaks, may have an elevated risk of developing the more severe symptoms of

COVID-19, but that generalized risk of contracting COVID-19 and potentially developing the



                                                 5
Case 2:15-cr-20656-MAG-DRG ECF No. 51 filed 06/11/20                    PageID.358       Page 6 of 7



more severe symptoms is not akin to the type of “extraordinary and compelling reasons” justifying

compassionate release identified by the Sentencing Commission. Abram has not contracted the

virus, and his asthma, in light of his relatively young age and access to medication, does not fall

in the category of illnesses with an end of life trajectory, or other reasons, under the guidelines. A

reduction in sentence would not be consistent with the policy statements issued by the Sentencing

Commission.4 Therefore, Abram is not entitled to compassionate release.

       Abram also asks this Court to recommend to the BOP that he be transferred to PDOC. Mot.

for Reduced Sentence at 5-6 (Dkt. 42). As Abram recognizes, a court has no authority to select

the place where a sentence will be served. United States v. Jalili, 925 F.2d 889, 894 (6th Cir.

1991). A court may, however, make a non-binding recommendation to the BOP with respect to

place of imprisonment. United States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015). Abram

cites another court in this district that made such a recommendation. See United States v. Collins,

Case No. 17-20360 (Dkt. 104), Op. & Order granting in part motion for reduced sentence (E.D.

Mich. May 5, 2020) (Lawson, J.).

       In Collins, based on very similar facts, the court recommended the defendant for home

confinement. Id. at 12. Here, however, Abram is asking the Court to recommend to the BOP that

it release him to a state prison system, with no indication of how long he may be incarcerated for

his parole violation. He notes that PDOC has the authority to hold him for up to thirteen years.

But “up to” thirteen years also includes the possibility that he serves a single day. In light of the




4
  Even in the context of pretrial release—which is not confined by the stringencies of the
“extraordinary and compelling reasons” standard applicable here—courts have not granted relief
from custody without a strong showing that a prisoner has a significant risk of suffering harm from
COVID-19. See, e.g., United States v. Wise, No. 18-20799, 2020 WL 1873364, at *3 (E.D. Mich.
Apr. 15, 2020); United States v. Brown, No. 13-20337, 2020 WL 2092651, at *5-*7 (E.D. Mich.
May 1, 2020).
                                                  6
Case 2:15-cr-20656-MAG-DRG ECF No. 51 filed 06/11/20                  PageID.359      Page 7 of 7



considerable amount of time left on his federal sentence, and the uncertainty to the amount of time

Abram would serve in Pennsylvania, the Court is unwilling to make any recommendations to the

BOP with respect to where Abram should serve the remainder of his sentence.

                                     IV.    CONCLUSION

       For the reasons stated above, Abram’s motion for compassionate release (Dkt. 44) and

motion to reduce the term of his imprisonment (Dkt. 42) are denied.

       SO ORDERED.

Dated: June 11, 2020                                 s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on June 11, 2020.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                7
